DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment filed 03/29/2021. Claims 1 and 8 have been amended and claim 4 has been cancelled. Accordingly, claims 1-2 and 6-8 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Patrica Murphy (Reg# 55964) on 4/19/2021.
The application has been amended as follows: 
Claim 1: A vehicle equipped with an electric motor, comprising: 
an electric motor configured to perform a regenerative braking; 
an electrical storage device electrically connected to the electric motor; 
an air-conditioning device configured to perform air conditioning in a passenger  compartment of the vehicle; 
a heat source cooling circuit configured to cool a heat source by causing a thermal medium liquid to flow therethrough; and

wherein the air-conditioning device includes a heater core configured to perform a heat exchange with a conditioning air, an air conditioning hot liquid circuit configured to cause a thermal medium liquid to flow through the heater core, and an electric power consumption temperature raising device configured to raise a temperature of the thermal medium liquid flowing through the heater core,
in a case in which the regenerative braking is performed by the electric motor when a state of charge of the electrical storage device is a predetermined value or more, the controller raises the temperature of the thermal medium liquid passing through the heater core by using the temperature raising device and switches a connection and a shutting between the air conditioning hot liquid circuit and the heat source cooling circuit according to each of a temperature of the thermal medium liquids inside the air conditioning hot liquid circuit and the heat source cooling circuit,
the controller connects the air conditioning hot liquid circuit to the heat source cooling circuit when the temperature of the thermal medium liquid inside the air conditioning hot liquid circuit is higher than the temperature of the thermal medium liquid inside the heat source cooling circuit, 
in a case a heating requirement is present [[during]] when the air-conditioning device is operated in a heating operation mode, the controller connects the air conditioning hot liquid circuit to the heat source cooling circuit only when the temperature of the thermal medium 
when there is no heating requirement, regardless of the temperature of the thermal medium liquid in the air conditioning hot liquid circuit, the controller connects the air conditioning hot liquid circuit to the heat source cooling circuit when the temperature of the thermal medium liquid in the air conditioning hot liquid circuit is higher than the temperature of the thermal medium liquid in the heat source cooling circuit.

Allowable Subject Matter
Claims 1-2 and 6-8 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Umehara US20170036514A1 discloses a vehicle equipped with an electric motor that comprises an electric motor configured to perform a regenerative braking; an electrical storage device electrically connected to the electric motor; an air-conditioning device configured to perform air conditioning in a passenger compartment of the vehicle; a heat source cooling circuit configured to cool a heat source by causing a thermal medium liquid to flow therethrough; and a controller configured to control at least the electric motor, the electrical storage device, the air-conditioning device, and the heat source cooling circuit, wherein the air-conditioning device includes a heater core configured to perform a heat exchange with a conditioning air, an air conditioning hot liquid circuit configured to cause a thermal medium 
None of the prior art of record, either individually or in combination, teaches or suggests a controller connecting the air conditioning hot liquid circuit to the heat source cooling circuit when the temperature of the thermal medium liquid in the air conditioning hot liquid circuit is higher than the temperature of the thermal medium liquid in the heat source cooling circuit, when there is no heating requirement, regardless of the temperature of the thermal 1-2 and 6-8 are deemed allowed over the prior art on record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/G.J.L./
Examiner
Art Unit 3669

/RAMI KHATIB/             Primary Examiner, Art Unit 3669